DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 10/21/21.  Claims 3-5, 7-8 have been cancelled.  Claims 1-2, 6, 9-21 are pending.  Claims 1-2, 14-15, 19 have been amended.  Claims 1-2, 6, 9-21 are examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and modified below due to the claim amendments.  
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-2, 9, 13-16, 18, 20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 17/165,897.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite a method of treating cognitive deficiency in a subject by administering L-serine, whereas the referenced claims recite a method of treating Alzheimer’s disease in a subject by administering L-serine.  One of ordinary skill in the art knows there is cognitive dysfunction in Alzheimer’s patients, therefore having a reasonable expectation of success in treating cognitive dysfunction in this patient population by administering L-serine.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Examiner acknowledges Applicant’s request that the double patenting rejection(s) be held in abeyance until allowable subject matter is identified.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 9-10, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodgers et al. (WO 2013/078395, of record).
Rodgers et al. teach a method of stabilizing, reducing, or inhbiting the progression of a neurological disease in a subject by administering L-serine, a precursor, derivative, or conjugate thereof (claim 4), wherein the disease is cognitive deficiency (claim 11), such as short or long term memory loss, difficulty concentrating or completing familiar or routine tasks, space and time confusion, vision, color, or sign recognition loss, deterioration in cognition/mental capabilities, and difficulty in thinking (claim 13).  Amounts of 1-10, 10-25, 25-50, 50-100 mg/day (claim 25) or 10-25, 750-1000 mg/kg body weight per day (claim 27) as well as for a duration of 1 week to 12 months (claim 22-24) are taught.  Formulations, such as tablets and capsules are taught (paragraph 0076).  Subjects are taught to be humans including adults and children (paragraph 0064).
The limitations regarding “memory or learning ability is enhanced in the subject compared to an amount of memory or learning ability prior to administration of the L-serine” and “regulating or increasing glucose levels in the central nervous system” and “concentration of glucose” are inherent because they are drawn to mechanism of action .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (WO 2013/078395, of record) as applied to claims 1-2, 6, 9-10, 12-20.
The instant claims are directed to a method of treating Mild Cognitive Impairment in a subject by administering a composition comprising L-serine.  
Rodgers et al. teach as discussed above, however, fail to specifically disclose post-menopausal woman over the age of 60, and free L-serine having a purity of at least 95%.

A person of ordinary skill in the art would have been motivated to do this because Rodgers et al. teaches, in general, treating memory loss, such as vision, color, or sign recognition loss by administering in adults by administering L-serine.  One of ordinary skill in the art would know that isolated memory loss is the major symptom of Mild Cognitive Impairment.  Further, since human adults are targeted for treatment, it would be expected to include the specific patient population of post-menopausal woman over the age of 60, especially since the elderly are most susceptible to cognitive decline.  Finally, Rodgers et al. teachings encompass all forms of L-serine, which include free L-serine having a purity of at least 95% since there is no mention of impurities or things of that nature.

Response to Arguments
	Applicant argues against both the 102 and 103 rejections because Rogers does not teach or suggest treating Mild Cognitive Impairment (MCI).  The present invention discloses that MCI often refers to a condition characterized by isolated memory impairment unaccompanied by other cognitive abnormalities, conditions, diseases, and deficits, such as ALS and Alzheimer’s disease.
	This is not persuasive because Rogers clearly teaches the treatment of cognitive deficiency (claim 11), such as short or long term memory loss, vision, color, or sign 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627